Citation Nr: 0426390	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of cerebral contusion with post traumatic 
encephalopathy, currently rated as 50 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of cerebral contusion with right hemiparesis, lower 
extremity, with significant right ankle disability, currently 
rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1973 to November 
1979, in addition to approximately 2 1/2 years of prior 
unverified service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The veteran has not been provided adequate notice concerning 
his claims.  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran must be provided the above 
notice prior to consideration of the issues on appeal.

Additionally, the veteran reported in his statement in lieu 
of VA form 646 issued by his representative in July 2004 that 
he had nothing new to present but that he had "lots of 
medical records."  Considering the veteran's statement that 
there are a substantial number of relevant medical records 
that have not been made part of the record, a remand is 
warranted.  Moreover, the veteran's service-connected 
residuals of cerebral contusion with post traumatic 
encephalopathy is rated in part under Diagnostic Code 9304 
analogous to dementia.  An appropriate examination assessing 
the degree of impairment due to this disability is not of 
record.  As to right hemiparesis, lower extremity, with 
significant right ankle disability, this disability is rated 
in part as analogous to sciatic nerve paralysis under 
Diagnostic Code 8520.  The veteran has endorsed amplified 
symptoms related to both disabilities on appeal since the 
last rating examination.  A full assessment of the degree of 
paralysis should be obtained.  

Therefore, the veteran should be scheduled for appropriate VA 
examinations to ascertain the severity of and overall effect 
of his service-connected residuals of cerebral contusion with 
post traumatic encephalopathy and residuals of cerebral 
contusion with right hemiparesis, lower extremity, with 
significant right ankle disability.  

Accordingly, the case is REMANDED for the following:

1.  Provide the veteran the notice 
required by the VCAA, to include 
notifying him and his representative of 
any information and evidence that is 
necessary to substantiate the claims on 
appeal; and informing him of which 
information and evidence he is to provide 
to VA and which information and evidence 
VA will attempt to obtain on his behalf.  
Additionally, the veteran should be asked 
to provide any evidence in his possession 
that pertains to the claims.  A copy of 
this notification must be associated with 
the claims folder.

2.  Make arrangements to obtain the veteran's 
outstanding treatment records referred to in 
the July 2004 communication from his 
representative.

3.  Once the medical records have been 
associated with the claims file, 
schedule the veteran for appropriate VA 
examinations.  The examiners should be 
provided a copy of this remand together 
with the veteran's entire claims folder 
and the examiners are asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiners should 
review the results of any testing prior 
to completion of the reports.

The examiners should describe all 
residuals attributable to the veteran's 
service-connected disabilities.  As to 
right hemiparesis, lower extremity, with 
significant right ankle disability, 
assessment of the degree of paralysis of 
the sciatic nerve, including whether 
there is complete paralysis with foot 
dangle and drop, no active movement 
possible of muscles below the knee, 
flexion of the knee weakened or lost, or 
whether there is incomplete paralysis, 
severe, with marked atrophy, should be 
made.  

The examiners must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do not 
include adequate response to the specific 
opinion requested, the reports must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




